Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 3, 2020                                                                                      Bridget M. McCormack,
                                                                                                                    Chief Justice

  159794 & (33)(34)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 159794
                                                                     COA: 346298
                                                                     Genesee CC: 14-034889-FC
  TERRELL DEJUAN ROCHE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 23, 2019 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions to remand and appoint counsel are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 3, 2020
         b0224
                                                                                Clerk